Allowance
	Claims 10-11 and 13-22 are patentable. 
The specific limitations of “wherein the forming, by adopting a glass encapsulation material, a laser protection layer on the 12electroluminescent device layer, comprises: curing the glass encapsulation material by heating at a heating temperature of 80 -1200 and a heating time of 5 -30 minutes” in Claim 12 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
CN 110010665 (herein after CN 665) (cited in applicant’s IDS filed 5/10/2021) discloses a display panel comprising a substrate M6, a backboard (M6 includes a flexible substrate, buffering layer and an inorganic buffer layer), and an electroluminescent device layer M7, which are stacked in sequence, the 5electroluminescent device layer M7 having a hole A21 at a display region of the display panel, wherein: a laser protection layer M1/M2/M3 or 4 is provided on a periphery of the hole of the electroluminescent device layer.
However, CN 665 does not disclose wherein the forming, by adopting a glass encapsulation material, a laser protection layer on the 12electroluminescent device layer, comprises: curing the glass encapsulation material by heating at a heating temperature of 80 -1200 and a heating time of 5 -30 minutes. 
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841